 294DECISIONSOF NATIONAL LABOR RELATIONS BOARDquestion.Based on the findings and reasons set forth above,I shall recommend'dismissal of the complaint in its entirety.Upon the above findings of fact and upon the entire record in the case I makethe following:CONCLUSIONS OF LAw1.The Respondentis engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Charging Partyis a labor organization within the meaning of Section 2(5)of the Act.3.TheRespondent has not.engaged in unfair labor practices as alleged in thecomplaint.8[Recommendations omitted from publication.]8As the alleged violations of Section 8(a)(1) of the Act are derivative of Section8(a) (3) they, too,fallwhen 8(a) (3) falls.Walsh-Lumpkin Wholesale Drug CompanyandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Local878.Case No. 26-CA-913 (formerly15-CA-1668).October 6, 1960DECISION AND ORDEROn May 24, 1960, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in unfair labor prac-tices and recommending that it.cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report and the Respond-ent also filed a brief in support of its exceptions.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the brief, and the entire record in thiscase, and hereby adopts the findings, conclusions and recommenda-tions of the Trial Examiner with the following additions andmodifications.1.The Respondent has made a number of procedural objections tothe proceedings.They are :(a)The hearing was unauthorized because no valid charge wasfiledwith the Board.The charge filed was signed "Odell Smith,President, by James E. Youngdahl, Attorney."The Board's Rules(Section 102.11) provide that a charge "shall be in writing and signed,and either shall be sworn to . . . or shall contain a -declaration by'Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Leedom andMembers Rodgers and Fanning].129 NLRB No. 31. WALSH-LUMPKIN WHOLESALE DRUG COMPANY295,the person signing it . . . that its contents are true and correct to-the best of his knowledge and belief."Respondent contends that onits face the charge was not sworn to by the person signing it.Wedo not agree.We find that the signature on the charge met the re-quirements of the Board's rule. In any event, the Respondent canpoint to no prejudice resulting from the alleged improper signingthereof2(b)The Trial Examiner erred in overruling, for the most part,.Respondent's request for a bill of particulars.The complaint namedthe dates and agents through whom Respondent allegedly committedcertain specified violations of Section 8(a) (1). In response to Re-spondent's request for abill of particulars, the General Counsel fur-nished, on order of the Trial Examiner, the places where these unfairlabor practices were alleged to have been committed.However, the°TrialExaminer rejected Respondent's demand for the names ofemployees who were the alleged victims of the unfair labor practicesas well as a more detailed statement of the practices.The complaintand the bill of particulars together adequately advised Respondentof the nature of the violations charged, the manner by which Respond-ent had engaged in unfair labor practices, and the approximate timesand places at which such acts had been committed.Accordingly, thedenial of the request for additional particulars was not erroneous orprejudicial.3(c)The Trial Examiner erroneously refused Respondent's requestto exclude the named discriminatees from the hearing room when theywere not testifying.The Board has held that alleged discriminateesare entitled to be present during the taking of all testimony because,in effect, they occupy the status of complainants.'(d)After two witnesses called by the General Counsel, MelvinGentry and Don Fulenwider, had been fully cross-examined by Re-spondent and excused by the Trial Examiner, Respondent for the firsttime moved for the production of any pretrial statements which theymay have signed for the General Counsel. The Trial Examiner deniedthe request upon the ground that it had come too late.-'He stated thathe would not recall the excused witnesses for further cross-examina-tion.The proper time to request production of pretrial statements bywitnesses for the General Counsel, the Trial Examiner said, is at theclose of direct examination so that the statements may be used forcross-examination.InRa-Rich,'the Board said : ". . . the holding2Union Starch & Refining Co. v. N.L.R.B.,186 F. 2d 1008, 1013 (C A. 7), cert. denied342 U.S. 815.8United Mine Workers of America, District 31, et al. (L E Cleghorn),95 NLRB 546,548;Cadillac Marine & Boat Company,115 NLRB 107, 109f Reckert Carbide Die, Inc., 126NLRB 757;Lewis Karlton, rl/b/a Consoltidated F7 ameCompany,91 NLRB 1295.5 In the case of other witnesses for the General Counsel, pretrial statements were fur-nished Respondent at its request made at the close of direct examination of such witnesses.°Ra-Rich Manufacturing Corporation,121 NLRB 700, 701 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDof theJenckscase applies to Board proceedings and affords partiesthereto, upon proper demand, the right to production for purposesof cross-examination of pretrial statements made by witnesses whohave already testified in such proceedings."As stated by the TrialExaminer, the proper time for requesting pretrial statements is at theclose of direct examination of witnesses. It would disorganize hear-ings if, after a witness has been fully cross-examined and left thehearing room, a respondent were given the right to demand pretrialstatements and of necessity to recall a witness for further cross-examination.A decision whether to recall a witness for additionalcross-examination is within the Trial Examiner's allowable area ofdiscretion.We find no prejudicial error in the Trial Examiner's rul-ing that he would not permit such recall in this case and therefore inhis further ruling rejecting the request for the pretrial statements ofwitnesses Gentry and Fulenwider.(e)Respondent was unlawfully prejudiced by the ruling of theTrial Examiner denying Respondent's motion made before the hear-ing that the General Counsel produce any statements made by the al-leged discriminatees or in the alternative that discovery depositions ofsuch discriminatees be permitted.Board employees are prohibitedfrom producing any records from Board files, exceptaftera witnesscalled by the General Counsel has testified at a hearing.?As to therequest for discovery, the Board's procedures make no provision there-for and the lack thereof has been held not to be a denial of dueprocess .82.Respondent contends that the Trial Examiner improperly di-rected the immediate reinstatement of all 13 alleged discriminateesinasmuch as the record shows that it is now performing the work ofthe 13 with only 9 replacements.We find merit in this contention. Itis possible, in view of the reduced number of employees now perform-ing the work of thediscriminatees, thatsomeof the latter might havebeen laid off subsequent to the commencement of the strike for non-discriminatoryreasons.Under these circumstances, we shall modifythe Trial Examiner's recommended remedy by providing that, ifthere is not sufficient work for all discriminatees after dischargingallreplacements, available positions shall be distributed amongthem without discrimination in accordance with the system of sen-iority or other nondiscriminatory practices heretofore applied bythe Respondent in the conduct of its business.Respondent shall placethose employees, if any, for whom no employment is available aftersuch distribution on a preferential hiring list, with priority in accord-T Board Rules and Regulations(Series 8, 1959),Section102.118;Ra-Rich Manufactur-ing Corporation,121 NLRB 700.8Plumbers and Steamfitters Union Local 100, et al.(Beard Plumbing Company),128NLRB 398;N.L.R.B. v. Globe Wireless, Ltd.,193 F. 2d 748, 751 (CA. 9). WALSH-LUMPKIN WHOLESALEDRUG COMPANY297ante with such system of seniority or other nondiscriminatory prac-tices heretofore applied, and thereafter offer them reinstatement assuch employment becomes available and before other persons are hiredfor such work. In the case of discriminatees for whom no work isavailable, backpay shall terminate on the date of placement on thepreferential hiring list .9ORDERUpon the entire record in the case and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Walsh-LumpkinWholesale Drug Company, Texarkana, Arkansas, its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, Local878, or in any other labor organization, by refusing reinstatement tounfair labor practice strikers upon their unconditional request, or bydiscriminating against its employees in any other manner in regardto their hire or tenure of employment or any terms or conditions oftheir employment, except to the extent permitted by Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closures Act of 1959.(b)Refusing, upon request, to bargain collectively with the above-named Union as the exclusive representative of all truckdrivers andwarehousemen, including order fillers, checkers, stockmen, inventoryclerks and packers, but excluding all office clerical employees, salesemployees, guards, and supervisors as defined in the Act.(c)Bypassing the above-named Union as the employees' dulychosen exclusive collective bargaining representative and dealing di-rectly with the employees.(d)Holding out to the employees the prospect of a higher wagescale than had been offered in negotiations with their duly chosen ex-clusive collective-bargaining representative if they would vote to dropsaid representative and form a company union.(e)Offering to help its employees to organize a company union andpromising reimbursement by Respondent for any attorney's fees in-curred in connection therewith.(f) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named or any otherlabor organization, to bargain collectively through representatives of6United Butchers Abattoir,Inc.,123 NLRB 946, 959. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or-to refrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,Local 878, as the exclusive representative of the employees in theaforestated appropriate unit with respect to rates of pay, wages, hoursof employment, and other conditions of employment, and, if an under-standing is reached, embody such understanding in a signed agreement.(b)Offer to all strikers named in the complaint immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to their seniority or other rights and privileges,and make them whole for any loss of pay each may have suffered be-cause of the discrimination against them, in the manner set forth inthe section of the Intermediate Report entitled "The Remedy" asmodified herein.(c)Preserve and, upon request, make available to the Board or itsagents for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to analyze the amounts of backpay due andthe rights of employment under the terms of this Order.(d)Post at its Texarkana, Arkansas, plant copies of the noticeattached hereto marked "Appendix A." 10 Copies of the said notice,to be furnished by the Regional Director for the Twenty-sixth Region,shall, after being duly signed by the Respondent's authorized repre-sentative, be posted by the Respondent immediately upon receiptthereof, in conspicuous places, including all places where notices toemployees are customarily posted, and maintained by it for at least60 consecutive days thereafter.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date hereof, what steps have beentaken to comply herewith.1° In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " WALSH-LUMPKIN WHOLESALE DRUG COMPANY299APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor Relations-Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Local 878, or in any other labor organization, by refusingreinstatement to unfair labor practice strikers upon their uncon-ditional request, or by discriminating in any other manner inregard to our employees' hire or tenure of employment or anyterm or condition of employment.WE WILL NOT bypass the above-named Union as our employees'duly chosen exclusive collective-bargaining representative andwe will not deal directly with our employees.WE WILL NOT hold out to our employees the prospect of a higherwage scale than we have offered in negotiations with their dulychosen exclusive collective-bargaining representative if theywould vote to drop said representative and form a companyunion.WE WILL NOT offer to help our employees to organize a companyunion nor promise reimbursement for any attorney's fees incurredin connection therewith.WE WILL NOT in any other manner, interfere with, restrain, orcoerce our employees in the exercise of their right to self -organiza-tion, to form a labor organization, to join or assist the above-named or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any and allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL, upon request, bargain collectively with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Local 878, for the following appropriate unit withrespect to rates of pay, wages, hours of work and other conditionsof employment, and, if an understanding is reached, embody suchunderstanding in a signed agreement.The bargaining unit is:All truckdrivers and warehousemen, including order fillers,checkers, stockmen, inventory clerks, and packers, but ex- 300DECISIONSOF NATIONALLABOR RELATIONS BOARDeluding all office clerical employees, sales employees, guards,,and supervisors as defined in the Act.WE WILL offer to the following-named strikers full reinstate-ment to their former or substantially equivalent positions withoutprejudice to their seniority or other rights and privileges andmake them whole for any loss of pay they may have suffered asthe result of the discrimination against them.Marcellus V. BlankenshipEugene HowardCassie DavenportJewel C. LongWinfield D. DicksonWilliam R. MorrisonDonney U. TulenriderTerell M. Shelton, Jr.Everett GrayTimothy A. SheltonLeon HaynesBobby Joe TolleyMack HillAll our employees are free to become, remain, or refrain from be-coming or remaining, members of the above-named Union or anyother labor organization, except to the extent that this right may beaffected by a lawful agreement requiring membership in a labor or-ganization as a condition of employment.WALSH-LUMPKIN WHOLESALEDRUG COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice mustremain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by International Brotherhood of Teamsters,Chauffeurs, Ware-housemen & Helpers of America,Local 878,herein called the Teamsters or theUnion,the General Counsel of the National Labor Relations Board,by the RegionalDirector for the Fifteenth Region(New Orleans,Louisiana),issued his complaint,dated December 18, 1959,againstWalsh-Lumpkin Wholesale Drug Company, hereincalled the Respondent.With respect to the unfair labor practices, the complaint assubsequently amended alleges, in substance that:(1)On January 30, 1959, theUnion was certified by the Board's Regional Director as the exclusive bargainingrepresentative of all the employees in a designated appropriate unit; (2)at all timeson and after July 22,1959,Respondent refused to bargain with the Union, uponthe Union's request; (3) during the period from July 22 to August 3, 1959,Respond-ent engaged in specified acts of interference,restraint,and coercion and bargaineddirectly and individually with unit employees;(4) a strike which occurred fromAugust 3 to December 1, 1959,was caused and prolonged by Respondent's unfairlabor practices;(5) on December 1 and thereafter Respondent refused to reinstatethe strikers, upon their unconditional request,because of their union and concertedactivities;and (6)by the foregoing conduct Respondent engaged in unfair laborpractices within the meaning of Section 8(a) (1), (3),and (5) and Section 2(6) and(7) of the National Labor Relations Act, 61 Stat. 136, herein called the Act. In itsduly filed answer, Respondent admits the Union's certification in an appropriate unitand that a strike occurred from August 3 to December 1, 1959;denies all unfairlabor practice allegations;and avers that the strike was an economic strike and that WALSH-LUMPKIN WHOLESALE DRUG COMPANY301the strikers were denied reinstatement because their places had been filled and therewere no other vacancies.Pursuant to due notice, a hearing was held before Trial Examiner Louis Libbin onMarch 21 to 23, 1959, in Texarkana, Arkansas.All parties were represented at thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant evidence, to present oral argument at theclose of the hearing and thereafter to file briefs as well as proposed findings of factand conclusions of law.After the close of the hearing, I received briefs which Ihave fully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTRespondent Walsh-Lumpkin Wholesale Drug Company is an Arkansas corporationwith its principal office and place of business in Texarkana, Arkansas, where it isengaged in the wholesale sale and distribution of supplies for retail drug stores locatedin the States of Arkansas, Texas, and Oklahoma.During the year ending 1959,Respondent purchased supplies which were valued in excess of $1,000,000, and 99percent of such supplies were shipped directly to Respondent from points outside theState of Arkansas; during the same period, Respondent's gross sales were in excessof $1,000,000, and 75 percent of the materials sold were shipped to points outside theState of Arkansas.Upon the above admitted facts, I find that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDThe complaintalleges,Respondent stipulated, the record shows, and I find, thatInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, Local 878, is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIRLABOR PRACTICESA. Introduction; the IssuesRespondent admits that as a result of a Board-conducted election won by theUnion on January 22, 1959, the Union was certified on January 30 as the exclusivecollective-bargaining representative of the employees in the appropriate unit hereinset forth.Thereafter, a series of four or five negotiating meetings were held betweenrepresentatives of the Union and of Respondent from February 9 to July 28, 1959,without final agreement having been reached on all the provisions of a contract.OnAugust 3, 1959, the employees went out on strike which continued until December1, 1959.Thereafter, all strikers unconditionally applied for reinstatement but nonewere reinstated as of the date of the hearing in this case.The principal issues litigated in this proceeding are: (1) whether Respondentengaged in conduct which constituted a refusal to bargain within the meaning ofSection 8(a)(5) of the Act; (2) whether the strike of August 3, 1959, was causedand prolonged by unfair labor practices of Respondent; (3) whether Respondentdiscriminated with respect to hire and tenure of employment by refusing to reinstatethe strikers upon their unconditional request following the termination of the strike;and (4) whether Respondent, through its agents and representatives, engaged inconduct which independently violated Section 8(a)(1) of the Act.B. Respondent's managerial or supervisory hierarchyThe operating managers of Respondent are William Pearson Walsh and Ben PughWalsh, brothers, who are respectively secretary-treasurer and vice president ofRespondent and will hereinafter be referred to as Pearson Walsh and Pugh Walsh.Pearson is in charge of the collecting while Pugh is in charge of the buying. Theirfather,William P. Walsh, is president of Respondent and is in semiretirement.Respondent's plant consists of a shipping department and a warehouse, separatedby a partition.About 16 employees work in the shipping department in all classifica-tions, including truckdrivers, order fillers, packers, and checkers.The building con-sists of three floors, and the order fillers work on all floors. Pearson Walsh's office isin the front part of the building. James Roy is admittedly the foreman of the ware-house.In issue are the status of Pearson Walsh's son, Benjamin Pope Walsh, aminor stockholder employed by Respondent and hereinafter referred to as PopeWalsh, and that of Melvin Gentry, employed in the shipping department. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDMelvin Gentry has been employed in the shipping department for 17 years. By1959, he was receiving $1.89 an hour, which he admitted was about 25 cents perhour more than that received by the other employees.While Gentry does somephysical work himself, he and Pearson Walsh admitted that Gentry assigns work tothe men in the shipping department to keep them busy and also directs the men as tohow they should perform their work.Gentry also admittedly makes overtimeassign-ments to the employees.Gentry admitted that he had been authorized by PearsonWalsh to use his own judgment as to whether to give the employees permission totake time off when requested, and that he has frequently exercised that authority.PearsonWalsh admittedly discusses the employees' work with Gentry and asksGentry's opinion as tohowthemen are performing their job.When employeeDickson was hired as an order filler, Pearson Walsh told him that Gentry was his-supervisor and that Dickson should take orders from Gentry.PearsonWalshadmitted that he would follow Gentry's recommendations with respect to hiring anddischarging employees.Gentry testified that he did not sign a union membership-,card because he did not know if he was eligible on account of his supervisory "qual-ities."He further testified that-while Pearson Walsh was his immediate superior, healso took advice from Pope Walsh and usually followed such advice.,Pope Walsh testified that he was a "management trainee," and performed routine-work in every department and also traveled with the salesmen to meet the customers.As the only remaining son in the Walsh family, Pope admittedly is expected somedayto take over the job of his father, Pearson Walsh. Pope is paid $450 per month; theonly other persons paid on a monthly basis are the corporate officers, the office man-ager, and the salesmen.Pearson Walsh admitted that he has confidence in Pope'sability to conduct Respondent's business, that he consults Pope frequently on theconduct of the business and has discussed many phases of the business with him,including employee wages.Pearson Walsh further admitted that he has authorized,and directed Pope to give instructions to the employees in the shipping departmentabout what they should do on the job and to admonish the employees to work fasterwhen necessary. In the fall of 1958, Gentry told one employee, who had inquiredif the employees were supposed to take' instructions from Pope Walsh, that PopeWalsh was just as much a boss as Gentry was. During Gentry's absence on vacationin the latter part of July 1959, Pope Walsh admittedly called the employees togetherin a group in a corner of the shipping department, criticized them for slowing downin their work, warned them that they could be fired for it, and told them that "Youare agood bunch of fellows and I want you to stay but all I want you to do is get outthere and get those orders in and get the lead out and get out there and fill thoseorders."He further admitted that he told the employees on several occasions to"get the lead out."PearsonWalsh admitted that his son, Pope, and Gentry occupied a positionparallel with that of James Roy who was the foreman of the warehouse, that bothPope and Gentry had the authority, which the record shows they exercised, to adjustminor employee grievances, to handle anything relating to the smooth running ofthe work, and to transfer employees from one floor to another when such transferswere necessary in their judgment.Gentry admitted that he and Pope Walsh are ona similar "footing," that they put their ideas together and work "hand in hand," andthat, among other things, they get together and decide whether employees shouldwork overtime.Pope Walsh and Gentry, with Pearson Walsh's knowledge andauthorization, presided over the weekly meetings of the shipping department em-ployees held at the plant every Thursday morning and spoke to the employees aboutmatters pertaining to the work.At these meetings, Gentry and Pope Walsh wouldsometimes "get on the employees"about getting the items out on time.On occasion,Pearson Walsh was also present and spoke at such meetings.Upon the above admitted and undisputed facts, I find that Melvin Gentry andPope Walsh possess the authority, which in fact they exercised, which renders themsupervisors within themeaning ofSection 201) of the Act. I further find thatPearson Walsh held them out to the employees as management representatives andthat therefore on that ground alone they were agents of Respondent.C. Therelevant events1.Conduct prior to the election as background 1I find, upon the basis of the undenied and credited testimony of employeesHoward, Blankenship, Davenport, and Morrison, that in January 1959, prior to thescheduled Board election, Pearson Walsh engaged in the following conduct:1 No unfair labor practice findings are based on the conduct set forth in this sectionbecause it occurred more than 6 months before the filing of the charges in this case WALSH-LUMPKIN WHOLESALE DRUG COMPANY303Howard and Blankenship were individually called into Pearson Walsh's office andinterrogated by him as to whether they had signed a union membership card.Whenthey replied in the affirmative, Pearson Walsh told them that if they voted theUnion in, the employees would lose the various current benefits and favors whichthey were receiving from the Company, such as bonuses, loans, the Christmas dinnerparty, and the privilege of taking time off for personal matters without punchingthe timeclock.Employee Davenport was also called in Walsh's office and interrogated by himin a similar manner.Davenport also admitted having signed a union card. Pearson,Walsh had Davenport's pay record there, which showed how much he was receiving,per hour, the number of days on vacation, and the number of days he was sick.Walsh then asked Davenport if he thought he "was doing the Company right by join-ing the union," and pointed out that if he were in Davenport's place he (Walsh)"would be more of a man" than "to do something like that," emphasizing that he(Walsh) "would quit" and that he wished Davenport would quit.Also, at one of the weekly employee meetings conducted by Pope Walsh andMelvin Gentry, Pearson Walsh spoke about the Union and pointed out some of thecurrent employee benefits which the employees would lose if the Union were voted in.2.The status of the negotiations on July 28, 1959The last bargaining conference before the strike was held on July 28, 1959; theUnion was represented by AssistantBusinessAgent Glover, while Respondent wasrepresented by Pearson Walsh and Stewart, Respondent's attorney.The only issueson which the parties were in disagreement at that time were wages, union dues check-off, and insurance.The Union had previously rejected Respondent's offer of a 5-centper hour wage increase for each employee.Glover felt that if an agreement could bereached on wages, "everything else would be ironed out," and he received the sameimpression from Stewart. It was at this meeting that Stewart offered an additional5-cent per hour for four or five named employees and indicated that if that wereacceptable to the Union, he thought the other matters inissuecould be settled.Glover stated that he did not think that proposal would be acceptable to themembership.No date at that time was set for another meeting because Glover left with the"distinct"impressionthat it was Stewart's next move to submit his proposal in writingor make arrangements for a further meeting.23.Pope Walsh's conversation with Donny FulenwiderIn the latter part of July, Pope Walsh had the following conversation with em-ployee Donny Fulenwider during working hours; Pope stated that the Company andthe Union were at a stalemate and that he wanted to help the employees reach asettlement of some kind.Pope then explained that he had worked up a scale ofwages and that he would try to get them to be put into effect if the employees"dropped the Union." Fulenwider asked why an employee by the name of DeanLynn had just been hired at a higher rate than the employees who had been therelonger.Pope Walsh replied that that was the way his dad was.Either in the same conversation or in another conversation held about the sametime, Pope Walsh told Fulenwider that if he would talk to the employees and getthem to agree to "drop the Teamsters Union," Pope thought he could get his fatherto agree to a 10-cent per hour wage increase the following Monday.Fulenwiderreplied that it would be best for Pope to take this matter up with Melvin Gentry. In.response to Fulenwider's query as to why the Company was against the TeamstersUnion, Pope Walsh stated that the Union would "break the company." Fulenwiderthen asked why he had been selected for this purpose. Pope Walsh answered that(Section 10(b) of the Act).However, it is well settled that such evidence may be ad-mitted and considered as background shedding light and imparting meaning to the Re-spondent's conduct which did occur within the 6-month period which is after April 9,1959.See, e.g.,TextileMachine Works, Inc.,96 NLRB 1333, 1350-1351, 105 NLRB 618,enfd. 214 F. 2d 929 (C.A.2) ; Sharples Chemicals, Inc.,100 NLRB 20, 30, enfd. 209,F. 2d 645 (C.A.6) ; F.T C. v. Cement Institute,333 U.S. 683, 705.2 The findings in this section are based on the undisputed and credited testimony ofGloverAlthough Pearson Walsh was under the impression that the additional 5 centsfor specific individuals had been discussed at an earlier meeting, he admitted that "I justdon't remember" and that "it could have been" at the July 28 meeting 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe thought Fulenwider was a bit smarter than the other employees.However, Popeagreed to take the matter up with Melvin Gentry, who was on vacation that week.34.Meeting at Pope Walsh's home with Gentry and Pirtle on August 1PearsonWalsh admitted that on Friday, July 31, he had a discussion in hisoffice with his son and suggested that Pope get in touch with Melvin Gentry to see ifthey could not talk to the boys to have them get back to work at the pace they havepreviously been working .4At Pope Walsh's invitation, Melvin Gentry and Kenneth Pirtle, employed as achecker in the shipping department, met with Pope at the latter's home on Saturday,August 1.Gentry had just returned from a 2 weeks' vacation. Pope asked Gentryto use his influence to try to get the men back to work at their normal pace. Popeadmitted that he told Gentry and Pirtle that he could not understand why "a bunchof men would have to go to somebody for help," that if they wanted to do some-thing "they should have gone and banded themselves together or gone individuallyto the employer and asked him for an increase in wages, instead of going andjoining that and letting somebody else do their talking for them."Gentry crediblytestified that Pope stated he was also interested in trying to work something outto the employees' satisfaction in the way of an organization, "something like a com-pany union," and that he wanted Gentry to talk to the employees to see if theywould be interested in it,and that if the employees were interested he (Pope) wouldbe glad to help out in "organizing a company union" and was "sure" that the Companywould take care of their attorney's fees.Pope admitted that he told Gentry thatif the employees "felt like they wanted to belong to a union they should form a3The findings in this section are based on the credited testimony of Donny Fulenwider,which was 'orroborated in part by employee Winfield Dickson who overheard part of theconversation.Pope Walsh admitted having two conversations with Fulenwider about thattime.He admitted that in one conversation the matter of hiring a new employee at ahigher rate was mentioned.He testified that the asked Fulenwider if he would be willingto talk to the employees to get them to go back to work at their former pace and sug-gested that Fulenwider get together the other employees and as a group talk to PopeWalsh'i father about a raiseHe also testified that in another conversation he toldFulenwider that if there had not beena union inthe plant several of the employees wouldalready have received pay increases, that he understood his father had made an offer tothe Union to give certain employees a 10-cent per hour wage increase and the remainingemployees a 5-cent per hour wageincrease.He testified that he did not recall anythingelse that was said, and denied saying that if the employees dropped the Teamsters Union,they "would be guaranteed a 10-cent raise Monday morning."Under all the circum-stances, including my observation of the demeanor of the witnesses, I do not credit thetestimony of Pope Walsh to the extent that it contradicts that of Fulenwider.4Employee T. O. Shelton testified that during the same week he overheard a conversa-tion between Pearson Walsh and his son, Pope, while they were in the display room, thatas soon as the conversation began Shelton motioned to employee Long who joined him,that Pope wanted to get the employees a higher wage, that Pearson replied that theminimum wage law was going to move up the lower wage scale and that he might as wellmove the employees up to that if they would drop the Teamsters Union and take thecompany union."On cross-examination, Shelton testified that it was Pope who asked hisfather if a wage increase could not be given to the employees "if they would drop theTeamsters Union and take a company contract," and that Pearson replied that "hemight as well see if they could work up something like that" because the minimum wagelaw would be increased and 'he would have to raise the wages to $1.25. Long testifiedthat,while he did not overhear the entire conversation, he 'heard Pope ask his father,Pearson, if he would not consider raising the order fillers to $1 25 per hour, and thatPearson agreed that it might be a pretty good idea because he thought the wage and hourlaw might be changed to raise the minimum to $1.25 per hour. Pearson Walsh testifiedthat he did not recall such a conversation, admitted that it would not have been unusualfor him to have discussed employee wages with Pope, and denied discussing the formationof a company union with Pope. Pope Walsh admitted having a conversation with hisfather in the display room about raising employee wages.He testified that he told hisfather that he understood the minimum wage law would soon be amended and that hisfather would be better off to raise the employees to $1.25 per hour minimum because hewould have to do it sooner or later, and that his father replied that he would take itunder considerationUpon consideration of the foregoing, I do not, under all the circumstances, creditShelton's version of this conversation WALSH-LUMPKIN WHOLESALE DRUG COMPANY305company union."They then discussed the wage scales of three other wholesaledrug houses which Pope had taken from his father's desk.These were for McKesson&Robbins of Fort Smith,Archer Drugs of Little Rock,and Barrons of Tyler.The first two companies admittedly were represented by a union.Some of theserates admittedly were higher than those at Respondent.Pope gave the wage scalestoGentry and suggested that Gentry might discuss the highest wage scale withthemen and tell them that"in case they did form a company union that theycould probably work up to those rates."Gentry and Pirtle agreed to get in touch with all the employees who belonged tothe Teamsters Union and have them come out to Gentry's house.55.Employee meeting at Gentry's home on August 1Gentry and Pirtle contacted all the employee members of the Teamsters Unionto attend a meeting at Gentry'shome that Saturday evening on August 1.About15 employees attended,including truckdrivers,order fillers,packer, and checkers.Gentry presided and told the men that he and Pirtle had discussed their problemswith Pope Walsh and that Pope had asked him to find out if the men would beinterested in forming a company union and dropping the Teamsters Union, that ifthey were interested in a company union they could have their own lawyer drawup the contracts and that Pope said they would be reimbursed by the Company forthe attorney's fees.Gentry then read the wage scales of the neighboring drugcompanies, and said that they would take the highest wage scale and could probablywork out something whereby the employees could eventually reach those rates, andthat the new scale would be put into effect as soon as the employees voted out theTeamsters Union and agreed to have a company union.The highest wage scaleread were those of the McKesson&Robbins Company where the employeesin each classification were receiving a considerably higher rate, in some cases asmuch as 30 cents per hour, more than what Respondent had offered the Unionduring the negotiations.Gentry also stated that this was all Pope Walsh's own idea,that Pope said he was pretty sure he could get his father to agree to most of it, andthat Gentry would report the results of this meeting to Pope Walsh.Gentry then asked for a standing vote of those employees who wished to remainwith the Teamsters Union,and that those employees should remain seated who wereinterested in having Gentry find out more about forming a company union.Allthe employees in attendance stood up, thereby voting to stick with the TeamstersUnion.66.Gentry reports to Pope Walsh,and Pope notifies his father,PearsonSometime on Sunday afternoon,August 2, Pope Walsh telephoned to Gentryand inquired as to how things went at his home.Getry replied that "nothing hadcome of the meeting"at his home, and that"the boys were not in favor of anything"along the lines which he and Pope had discussed the preceding day. Pope admittedlythen stated that "if they were not interested there is nothing I can do." 7Pope testified that on Sunday evening he telephoned to his father, Pearson, re-ported that he had talked to Melvin Gentry and that Gentry had stated"nothing hascome of it,"and that Pope did not know what the boys were going to do but thatit"looked hopeful."According to Pearson Walsh's testimony,Pope stated on thetelephone that he and Melvin Gentry had gotten together and that they thoughtthe "trouble we had been having would be worked out."7.Meeting of Glover and employee committee with Pearson Walsh on Mondaymorning, August 3On Sunday morning, August 2, employee Davenport telephoned to Glover, theUnion's assistant business agent, at his home in Little Rock, and informed him ofthe proposals that had been submitted to the employees at the meeting at Gentry'shome.Glover thereupon went to Hot Springs and discussed the situation with5 The findings in this section are based on the mutually consistent testimony of PopeWalsh, Melvin Gentry, and Kenneth Pirtle9 There is no serious dispute concerning the findings in this section,which findings arebased on the mutually consistent testimony of witnesses for the General Counsel and forRespondent7The findings in this paragraph are based on the mutually consistent testimony of PopeWalsh and Melvin Gentry586439-61-vol. 129-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion President Smith, who had already been informed of what had transpiredat themeeting atGentry'shome.Smith advised Glover to go to Texarkana tosee what the situation was.Glover arrived at Respondent'splantabout 8:30 a.m, on Monday, August 3.He went to the shipping department and asked Davenport to select three otheremployees who could confirm Davenport's report as to what had occurred at themeeting at Gentry's home.Glover then asked Pearson Walsh if he would meetwith Glover and an employee committeesomeplacewhere they could talk privately.At Walsh's suggestion, they all went upstairs in the displayroom.Present withGlover was an employee committeeconsistingof Cassie Davenport, Donny Fulen-wider, Winfield Dickson, and Tim Shelton.Glover then told Pearson Walsh of what had been reported to Glover as havingtranspired at the meeting at Gentry's home on Saturday evening, that the Company,acting through Gentry, had offered the employees a greater wage increase thanRespondent had offered the Union if they would drop the Teamsters Union andestablish a company union and that the Company would reimburse the employeesfor any attorney's fees incurred.Glover asked the employee committee members ifhe had accurately and fairly reported what had occurred at that meeting, and theyreplied that he had.Glover then asked Pearson Walsh if he had any knowledgeof these matters.Walsh admitted that he had.Glover thereupon advised Walshto contact his attorney, that the Union was the certified bargaining agent, andthatGlover believedWalsh was doing something illegal.After a further briefdiscussion,Walsh refused to talk anymore about it without first consulting hisattorney.Glover stated that the Teamsters Union had leaned over backward in aneffort to work out a fair and equitable contract with the Company and that theyhad gone aboutas far asthey could.Glover further stated that if Pearson Walshcared to contact his attorney, he would be glad to talk to both of them to see if theycould not work out some settlement because "you are on the verge ofhaving astrike of your employees here."When Walsh stated that his attorney was out oftown, Glover replied that he believed he knew where the attorney could be reachedand emphasized that before they got into a strike situation they should make everyeffort toresolvethe matter.Glover then offered to pay for the telephone call, butWalsh refused to call his attorney long distance.Glover then suggested that Walshcall his attorney at his home to see whether he had left home yet. (Glover laterfound out that Walsh's attorney was still at his home at that time.)Walsh refusedto comply with his suggestion.Glover then accused Pearson Walsh of refusingto sign any kindof an agreement.Walsh admitted that he stated that he hadbeeninformed that a newly hired employee had been threatened by some unionmembers and that he would not sign any contract as long as thatsituationprevailed.Glover then turned to the employeecommitteemen,and told them that if theywere satisfied with what the Company had offered them (referring to the offers atthe meeting at Gentry's home) and believed the Company would live up to theseoffers, then he advised them to take the Company Union and to tell him "to go tohell" and he would leave for Little Rock.On the other hand, Glover added, ifthey wanted to stay with the Teamsters and attempt to get a Teamsters' contract,they now had authority from the Teamsters to strike in view of what had "happenedover the weekend."Glover concluded with the statement that if the employees methim outside within 15 minutes, they would put up a picketline, andthat, otherwise,he wouldget intohis car and go back to Little Rock.88.The strike commencing August 3The employee committeemen went back to the shippingroomand calleda meetingof the union members.One of the committeemen reported that Pearson Walshwould not agree to anything, that if they wanted to strike, Glover was waiting forthem outside, or they could take the company contract if they did not want tostrike.All the employee members, about 15 or 16 in number, walked out onstrike.s The findings in this section are based on the credited testimony of Glover and em-ployeesDavenport, Fulenwider, Dickson, and SheltonPearsonWalsh did not disputetheir testimony in any significant respectHe admitted that he did not have an "accuratememory" of what was said at this meetingWith respect to what Glover told him aboutthe offers made to the employees at the meeting at Gentry's house, he testified that he didnot remember whether he replied that he had heard something about it or that he did notknow about it.He admitted saying that he would not do anything without consultinghis attorney and that he had been told that his attorney would not be in townHe alsoadmittedrefusing to telephoneto his attorney. WALSH-LUMPKIN WHOLESALE DRUG COMPANY307By 9:30 a.m. a picket line was established, with the pickets carrying signs readingas follows: "the employees of Walsh-Lumpkin Drug Company on strike for acontract."9.Respondent's conduct during the strikeOn Friday afternoon, August 7, Ben Pugh Walsh, Respondent's vice presidentand brother of Pearson Walsh, approached a group of the strikers, solicited them todrop the Teamsters Union and return to work, and suggested that they could alwaystake the company union.Cassie Davenport, one of the strikers in the group, askedif it was not true that it was not the money but it was the Union that Respondentwas fighting.Pugh Walsh admitted that that was true, that he did not want "thosebastards from Little Rock" coming down to tell him what to do, that his dad hadrun the company for 49 years without anybody telling him what to do and he wasnot going to start now, and that they were paying a lawyer $1,000 a month tokeep the Union out.Winfield Dickson, another striker in the group, expressedconcern that if the men went back to work on Respondent's terms, they would nothave an assurance of holding their jobs very long. Pugh Walsh again pointed outthat they could still take the company union.He also told the men that he wouldleave some reinstatement forms at a local hotel and that anyone who wantedto go back to work without the Union could fill out one of these forms at the hoteland get reinstated.About an hour later, Pugh Walsh returned and tried to pass out the reinstatementforms to the strikers.When the men refused to take them, he reiterated that theywould be left at a local hotel where the men could get them if they wished. PearsonWalsh and his father, the president of the Company, were standing on the sidewalkwatching Pugh Walsh as he attempted to pass out the reinstatement forms.910.Termination of the strike on December 1, and the strikers' unconditional requestfor reinstatementOn December 1, 1959, the employees unanimously voted to terminate the strikeand to apply for reinstatement.That same day, Respondent was notified of thetermination of the strike, and all the strikers named in the complaint, except DonnyFulenwider who was ill, applied for work to Pearson Walsh. They were all informedthat they had been replaced during the strike and that no work was available forthem.Fulenwider applied for work during the week of December 7 and receivedthe same answer.D. The refusal to bargain1.The appropriate unit and the Union's status as exclusive bargainingrepresentative thereinThe complaint alleges, the Respondent's answer admits, and I find, that all truck-drivers and warehousemen including order fillers, checkers, stockmen, inventoryclerks, and packers, excluding all office clerical employees, sales employees, guards,and supervisors as defined in the Act, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act.In a Board-directed election conducted on January 22, 1959, the Teamsters Unionwas selected as bargaining representative by a majority of the employees in thesaid appropriate unit.On January 30, 1959, the Teamsters Union was accordinglycertified as the exclusive collective-bargaining representative of all the employees inthe aforestated appropriate unit. I find that at all times since January 30, 1959, theTeamsters Union has been, and is, the exclusive representative of the employees inthe aforesaid unit for the purpose of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employment within themeaning of Section 9(a) of the Act.2.Respects in which Respondent violated Section 8(a)(5) of the ActAs previously found, in the latter part of July, Pope Walsh told employee Fulen-wider that he would try to get a higher scale of wages put into effect if the employeeswould drop the Teamsters Union, and asked Fulenwider if he would use his influenceto get the employees to drop the Teamsters Union.When Fulenwider refused, PopeWalsh talked to Melvin Gentry and proposed the plan of helping the employeesorganize a company union if they voted out the Teamsters Union and then putting9The findings in this section are based on the undisputed and credited testimony ofwitnesses for the General Counsel.Pugh Walsh did not testify. 308DECISIONSOF NATIONAL LABOR RELATIONS BOARDinto effect a higher wage scale than had been offered by Respondent in its negotiationswith the Union. Pope requested Gentry to find out whether the employees would beinterested in such a program.Acting as Pope Walsh's emissary, Gentry informedthe employees, at a meeting called by him at his home for that purpose, that PopeWalsh wanted to find out if they would be interested in forming a company unionand dropping the Teamsters Union, that the Company would reimburse them forattorney's fees incurred, and then read the higher wage scales which they couldeventually attain if they voted out the Teamsters Union and agreed to have a com-pany union.He then called for a vote, with the employees unanimously voting tostay with the Teamsters Union.As the Teamsters Union was still the certified bargaining representative, it was aviolation of Respondent's statutory obligation to recognize and deal only with theexclusive bargaining representative for Respondent to undermine and seek to havethe employees repudiate that representative by dealing with them directly and holdingout the prospect of a higher wage scale than had been offered to the Union in thecontract negotiations, if the employees would form a company union and vote outtheir duly chosen bargaining representative.And this is so even if I were persuaded,which I am not, that a bona fide impasse on wages had been reached at the negoti-ating meeting of July 28.I find no merit in Respondent's contention in its brief that it was not liable for theconduct of Gentry and Pope Walsh, herein found to be statutory supervisors andmanagement representatives, even though Gentry had voted in the election withoutchallenge.Gentry made it clear to the employees that these were Pope Walsh'sproposals and that he was merely acting as Pope's spokesman.The employees re-garded Pope Walsh as a management representative, as in fact he was.Respond-ent was liable for the conduct of Pope Walsh.Moreover, on the preceding Friday,July 31, Pearson Walsh had authorized Pope to get in touch withGentryand seewhat they could do about getting the boys back to work at their normal pace. Itwas pursuant to this authorization and in an effort to accomplish his father's ob-jective that Pope Walsh conceived the idea of getting a higher wage scale put intoeffect if the employees would drop the Teamsters Union and form a companyunion, and of having Gentry present these proposals at a meeting of the employees.Furthermore, on Monday, August 3, Pearson Walsh found out from Glover andfrom Pope about the proposals which had been presented to the employees at themeeting at Gentry's home.When confronted with these proposals by Glover,Pearson Walsh admitted that he had heard about these matters, as previously found.Neither at that time nor at any other time, did Pearson Walsh or any other repre-sentative of Respondent repudiate the conduct of Gentry and Pope Walsh in thisrespect.On the contrary, as previously found, during the strike Respondent adoptedthe proposal that the employees drop the Teamsters Union and form a companyunion when Pugh Walsh solicited the strikers to return to work. In view of all theforegoing, I find upon consideration of the entire record as a whole that Respondenthad authorized and/or ratified the activities of Pope Walsh and Gentry in this respect,and in addition acted in such manner as to lead the employees reasonably to believethat Gentry and Pope Walsh were acting for and on behalf of management.At the August 3 meeting with Glover and the employee committee, PearsonWalsh refused to agree to offer the Union or to consider the same wage terms whichhad been offered to the employees through Pope and Gentry if they would vote outthe Teamsters Union and agree to take a company union. Pearson Walsh displayedan adamant position in refusing to make any reasonable effort to contact his attorneyin the face of an imminent strike Indeed, he admittedly stated that he would notsign any contract at all because he had been informed that a newly hired employeehad been threatened by some union members. Pearson Walsh's attitude at thismeeting fell far short of the statutory requirement that a good faith and sincereeffort be made to reach an agreementFinally, by the conduct of Ben Pugh Walsh, Respondent's vice president, insoliciting the strikers to drop the Teamsters Union and return to work, in againsuggesting the formation of a company union if they returned to work, and inadmitting that it was not the money but that it was the Teamsters Union which Re-spondent was fighting and paying a lawyer $1,000 a month to keep out, Respondentwas further attempting to undermine and destroy the employees' chosen bargainingrepresentative and failing to comply with its obligation to bargain in good faith withthe exclusive collective-bargaining representative.1020 Although such conduct is not alleged as independent violations of Section 8(a) (1) ofthe Act, it may properly be considered in support of the allegation in the complaint that"Respondent, on or about July 22, 1959, and at all times thereafter, failed and refused to WALSH-LUMPKIN WHOLESALE DRUG COMPANY309Upon the basis of the entire record considered as a whole, I find that Respondent'sconduct in the above detailed respects constituted a refusal to bargain in violationof Section 8(a)(5) of the Act.E.Discrimination with respect to hire and tenure of employment in violation ofSection 8 (a) (3) of the Act1.The cause of the August 3 strikeThe complaint alleges that the strike was "caused and/or prolonged by the unfairlabor practices of Respondent."Respondent contends in its brief that the strike wascaused by Respondent's refusal to make further economic concessions and that thereis no proof of any casual relationship between the alleged unfair labor practices andthe strike.In support of its position, Respondent relies heavily on the fact that the unionmembership had unanimously voted strike authorization at its meeting on June 27.However, this strike vote was pursuant to the Union's customary policy whenever anemployer's first contract proposal is turned down. In order for the Local to receivethe cooperation and benefits of the International in a strike, it is necessary for theLocal to present evidence to it that the membership had voted to strike by a two-thirds majority.Therefore, it is the Union's policy to take a strike vote automaticallywhen the first contract proposal is turned down so that the Local would be in a posi-tion of furnishing the International with the required evidence if it should laterdevelop that a strike is necessary.This was the kind of strike vote which was takenon June 27.No time was set for the calling of a strike; the vote merely authorizedGlover to call a strike if in his judgment the negotiations had broken down to thepoint where there was just no possibility of getting together.This point had not been reached prior to August 3 and no strike had been con-templated. Indeed, it was not felt necessary to apply to the International for strikesanction because, as Glover credibly testified, "we felt we were in a close area ofagreement and at that point did not anticipate there would be a strike."The recordis clear that everything was being done to avoid the use of a strikeThere was nointention of calling a strike at the conclusion of the July 28 negotiating meeting.Aspreviously found, Glover left the meeting with the "distinct" impression that it wasStewart's next move to submit his latest proposal in writing or to make arrangementsfor a further meeting.I am convinced that the strike was triggered because of the proposals made directlyto the employees at the meeting at Gentry's home on August 1, instead of to theUnion as the certified bargaining representative, and Pearson Walsh's attitude at theAugust 3 meeting in acknowledging that he had heard about these matters butrefusing to agree to offer the Union a contract with the same wage scale or to makeany effort to contact his attorney for the purpose of discussing a contract containingsimilar wage proposals.Thus, Glover credibly testified to that effect.He furthercredibly testified that "we had never permitted the strike to occur . .. until thesethings or events took place Saturday, August 1st."And at the conclusion of theAugust 3 meeting with Pearson Walsh, Glover told the employees that they now hadthe authority to strike "in the light of what has happened over the week-end." iiContrary to Respondent's further contention, the fact that the picket signs read thatthe employees were "on strike for a contract," is consistent with the findings herein-above made that the strike was caused by Respondent's conduct in dealing directlywith the employees and offering them a contract with the prospect of a higher wagescale than had been offered to the Union if they would vote to drop the TeamstersUnion and form a company union and in refusing to agree to offer the Union thesame terms or to make any effort to contact its attorney for the purpose of discus-sing a contract with the Union containing a similar wage scale.I have previously found that Respondent's conduct at the meeting at Gentry's homeon August 1 and at the meeting at the plant on the morning of August 3 constitutedunfair labor practices violative of Section 8(a) (5) of the Act. I have further foundthat during the strike the Respondent, by the conduct of Vice President PughWalsh engaged in further unfair labor practices violative of Section 8(a)(5) of theAct.Upon the basis of the entire record considered as a whole, I am convinced andfind that the strike of August 3 was caused and prolonged, at least in substantial part,bargain in good faith with the Union as the exclusive bargaining agent of all Respondentemployees in the unit described in paragraph 4 above.""In view of the nature of the strike vote, the men had no authority to strike unlessGlover authorized it 310DECISIONSOF NATIONALLABOR RELATIONS BOARDby Respondent's unfair laborpractices.Accordingly, I find thatthe strike was anunfairlaborpractice strike.122.The refusalto reinstatethe strikers upon their unconditional requestIt is conceded that upon the termination of the strike on December 1, 1959, theRespondent refused to reinstate all the strikersnamed inthe complaint when theyunconditionally applied for reinstatement.As the strikers were unfair labor practicestrikers,Respondent was obligated to reinstate them upon theirunconditional re-quest, discharging, if necessary, any replacements in order to provide work for thestrikers; Respondent's refusal and failure to reinstate the strikers constitutesdiscrimi-nation againstthemin violation of Section 8(a) (3) ofthe Act.13F. Interference,restraint,and coercion,in violation of Section 8(a) (1) of the ActRespondent's conduct which has been found to violate Section 8(a)(5) and (3)of the Act, also constitutes a derivative violation of Section 8 (a)( 1 ) of the Act. Inaddition,I find that Respondent also interfered with, restrained,and coerced itsemployees in the exercise of their statutory rights and thereby independently violatedSection 8(a)(1) of the Act by the conduct of Melvin Gentry and Pope Walsh inbypassing the duly certified bargaining representative and dealing directly with theemployees, in holding out to the employees the prospect of a higher wage scale thanhad been offered in negotiations with their duly chosen bargaining representative ifthey would vote to drop said representative and form a company union, and in offer-ing to help them in organizing a company union and promising reimbursement by theCompany for any attorney's fees incurred in connection therewith.14IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connec-tion with its business operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Iwill recommend that it be ordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act.I have found that Respondent engaged in conduct which constituted a refusal tobargain collectively with the exclusive bargaining representative of its employeesin violation of Section 8(a)(5) and (1) of the Act; that the strike which com-menced on August 3, 1959, was caused and prolonged by Respondent's unfair laborpractices and hence was an unfair labor practice strike; and that Respondent violatedSection 8 (a) (3) and (1) of the Act by refusing to reinstate the unfair labor practicestrikers,upon their unconditional application after the termination of the strike.Iwill therefore recommend that Respondent be ordered (1) to bargain collectivelywith the Union,upon request;(2) to offer to all the strikers named in the complaintimmediate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges, discharging, ifnecessary, any replacements in order to provide work for the strikers; and (3) tomake whole all said strikers for any loss of earnings they may have suffered byreason of the discrimination against them,by payment to each of a sum of moneyequal to that which each normally would have earned as wages from the date ofstrikers' unconditional request reinstatement 15 to the date of their reinstatement orRespondent's offer of reinstatement,less the net earnings of each during such period," See, e g.,SpitzerMotor Sales, Inc.,102NLRB 437, 452;Talladega Foundry & Ma-chine Company,122 NLRB 125, 135 ;The Jackson Press, Inc,96 NLRB 897, 903:1fappBrothers Company, Inc,90 NLRB 1513, 1515;N L R B. v Remington Rand Inc,94 F 2d862, 872 (C.A. 2), cert. denied 304 U.S. 576, 589ix See.e g, Lewin-Mathes Company,etc, 126 NLRB 93614I have not included the conduct of Pugh Walsh during the strike solely because suchconduct was not included in the complaint as an independent violation of Section 8(a) (1)of the Actis That date is December 11, 1959, as to Donny Fulenwider, and December 1, 1959, asto all other strikers SOUTHEASTERN NEWSPAPERS, INC.311to be computed on a quarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289, 291-294.In view of the nature and extent of the unfair labor practices herein found, I amconvinced that the commission of similar and other unfair labor practices by Re-spondent reasonably may be anticipated. I will therefore recommend that Re-spondent be ordered to cease and desist from in any other manner infringing uponthe rights guaranteed to employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Local 878 is a labor organization within the meaning of Section 2(5)of the Act.2.All truckdrivers and warehousemen, including order fillers, checkers, stockmen,inventory clerks, and packers, but excluding all office clerical employees, sales em-ployees, guards, and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) of theAct.3.At all timessinceJanuary 30, 1959, the above-named Union has been, and nowis, the exclusive representative of all the employees in the aforestated appropriateunit for the purposes of collective bargaining within the meaning of Section 9(a)of the Act.4.By engaging in conduct detailed in III D2, supra,Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.5.The strike, which commenced on August 3, 1959, was caused and prolongedby Respondent's unfair labor practices.6.By refusing to reinstate the unfair labor practice strikers, upon their uncondi-tional request, Respondent has discriminated in regard to their hire and tenure ofemployment, thereby discouraging membership in the aforestated labor organization,and has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.7.By the above conduct and by engaging in the conduct detailed in III, F,supra,Respondent has interfered with, restrained, and coerced its employees in the exerciseof rights guaranteed in Section 7 of the Act and thereby has engaged, and is engaging,in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Southeastern Newspapers,Inc.andInternational Mailers Union,Petitioner.Case No. 10-RC-4749. October 6, 1960DECISION AND ORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act129 NLRB No. 33.